DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-6, 9, 11, 13, 15, 18, 22, 23, 25, 27, 28, 30 and 34-39 are pending.

Election/Restriction
This application contains claims directed to the following patentably distinct species of method of increasing heterologous protein expression in a host cell, comprising culturing the host cell comprising a second polynucleotide sequence having a protein coding sequence for a selectable marker protein, said second polynucleotide having a sequence modification compared to a wild-type polynucleotide encoding said selectable marker protein:
(A) elect one type of host cell that is one of the following:
	i) prokaryotic cell that is an Escherichia coli cell (claim 25);
	ii) eukaryotic cell that is a yeast cell that is a Saccharomyces cerevisiae cell (claim 27);
	iii) eukaryotic cell that is a yeast cell that is a Pichia pastoris cell (claim 28);
	iv) eukaryotic cell that is an insect cell that is a Spodoptera frugiperda cell (claim 30);
	v) eukaryotic cell that is a mammalian cell that is a human cell (claim 34);
	vi) eukaryotic cell that is a mammalian cell that is a Chinese hamster ovary cell (claim 36); 
	vii) eukaryotic cell that is a plant cell (claim 23); or 
	viii) eukaryotic cell that is a protozoan cell (claim 23); and
(B) elect one selectable marker that is one of the following:

ii) hygromycin phosphotransferase (hpt) (claim 22);
iii) dihydrofoate reductase (dhfr) (claim 22);
iv) zeocin (claim 22);
v) phleomycin (claim 22); 
vi) bleomycin resistance gene ble (enzyme not known) (claim 22);
vii) gentamycin acetyltransferase (claim 22);
viii) streptomycin phosphotransferase (claim 22);
ix) mutant form of acetolactate synthase (als) (claim 22);
x) bromoxynil nitrilase (claim 22);
xi) phosphinothricin acetyl transferase (bar) (claim 22);
xii) enolpyruvylshikimate-3-phosphate (EPSP) synthase (aro A) (claim 22);
xiii) muscle specific tyrosine kinase receptor molecule (MuSK-R) (claim 22);
xiv) copper-zinc superoxide dismutase (sodl) (claim 22);
xv) metallothioneins (cup1, MT1) (claim 22);
xvi) beta-lactamase (BLA) (claim 22);
xvii) puromycin N-acetyl-transferase (pac) (claim 22);
xviii) blasticidin acetyl transferase (bls) (claim 22);
xix) blasticidin deaminase (bsr) (claim 22);
xx) histidinol dehydrogenase (HDH) (claim 22);
xxi) N-succinyl-5-aminoimidazole-4- carboxamide ribotide (SAICAR) synthetase (adel) (claim 22);
xxii) argininosuccinate lyase (arg4) (claim 22);

xxiv) invertase (suc2) (claim 22); or
xxv) orotidine-5'-phosphate (OMP) decarboxylase (ura3) (claim 22); and
(C) elect one modification from the following:
	i) modification is in an untranslated region (claim 6);
	ii) modification is in a protein coding region, where at least one codon is modified, said modified codon being a codon that is not a preferred codon for the encoded amino acid for the host cell (claim 11);
	iii) modification is in a protein coding region, where at least one codon is modified, said modified codon introduces a change in secondary structure of said mRNA which reduces translation efficiency of said mRNA (claim 13); or
	iv) modification is in a protein coding region, where at least one codon is modified, said modified codon modifies G+C or A+T content of the mRNA (claims 15 and 18).
The species are independent or distinct because each species has a different set of elements with regard to the host cell, encoded selectable marker protein and modification of the nucleic acid encoding the selectable marker protein.  The elements are different in structure and function.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each species requires a separate 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699